DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 10/29/2020.
	Claims 1-15 are pending.
Specification
3.	The disclosure is objected to because of the following informalities:
In specification, paragraph 0223, line 6 “switch” is designated #10000 for surgical instrument, instead of #10130 for switch. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2, 5-8, 11 and 13-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Shelton et al. (US 2018/0360452) hereinafter (“Shelton”).
With regard to claim 1, Shelton discloses a surgical instrument (20, 2500), comprising: a handle (16); a shaft (260) extending from said handle; an end effector (2502) comprising a staple cartridge (2518) including staples (2505) removably stored therein; an articulation joint (2270) rotatably connecting said end effector to said shaft; a staple firing drive (second motor par. 0239) comprising an electric motor and a translatable firing member (172, 220); an articulation drive (230) comprising an articulation member (2820) engaged with said end effector (2300); a transmission (2506) shiftable between an articulation mode and a staple firing mode (an articulation, operating mode and firing operating mode par. 0237) wherein said transmission operably connects said articulation member to said firing member when said transmission is in said articulation mode, wherein the translation of said firing member when said transmission is in said articulation mode translates said articulation member and rotates said end effector relative to said shaft, wherein said transmission operably disconnects said articulation member from said firing member when said transmission is in said staple firing mode, and wherein the distal translation of said firing member when said transmission is in said staple firing mode ejects said staples from said staple cartridge during a staple firing stroke (pars. 0237, 0238); an articulation lock (2810) configured to hold said articulation member in place when said articulation member is not being translated by said firing member, wherein the translation of said articulation member unlocks said articulation lock; a control system (2510) in communication with said electric motor; and a force sensor  (an articulation sensor arrangement that is configured to determine the absolute linear position of the articulation driver 230 and provide a unique position signal corresponding thereto. In some aspects, the articulation sensor arrangement or the controller operably coupled to the articulation sensor arrangement is configured additionally to translate or calculate the angular position of the end effector 2300 from the unique position signal Par. 0205) in communication with said control system, wherein said force sensor is configured to detect force (force may be determined by way of a strain gauge positioned on the displacement member such as the drive member 120 par. 0343) within said articulation member, and wherein said control system is configured to assess whether said articulation member is operably coupled with said firing member based on data received from said force sensor. Note: these functions are inclusive in the operation the Shelton’s surgical instrument base on the similarity of instruments and based on the functions of Shelton’s surgical instrument disclosed in the disclosure.
With regard to claim 2, Shelton discloses the surgical instrument, wherein said control system (2510) is configured and capable to prevent said electric motor (82) from translating said firing member (220) through said staple firing 138308128917 v1stroke if said control system determines that said articulation member (230) is operably coupled to said firing member (220).  
With regard to claim 5, Shelton discloses the surgical instrument, wherein said force sensor comprises a transducer (par. 0607, line 20).  
With regard to claim 6, Shelton discloses the surgical instrument, wherein said force sensor (articulation sensor) comprises a current sensor (par.0183) configured to measure an electrical current to said electric motor.  
With regard to claim 7, Shelton discloses a surgical instrument (200, 2500), comprising: a handle (16); a shaft (260) extending from said handle; an end effector (2502) comprising a staple cartridge (2518) including staples (2505) removably stored therein; an articulation joint (2270) rotatably connecting said end effector to said shaft; a staple firing drive (motor par. 0239) comprising an electric motor and a translatable firing member (172, 220);  an articulation drive (230) comprising an articulation member (230, 2820) engaged with said end effector (2300), wherein said surgical instrument (200, 2500) is shiftable between an articulation state and a staple firing state, wherein said articulation member is operably connected to said firing member  (172, 220) when said surgical instrument is in said articulation state, wherein said firing 139 308128917 v1member is translatable in said articulation state to translate said articulation member and rotate said end effector relative (2502) to said shaft (260), wherein said articulation member (230,2820) is operably disconnected from said firing member when said surgical instrument is in said staple firing state, and wherein said firing member is translatable distally when said surgical instrument is in said staple firing state to eject said staples from said staple cartridge during a staple firing stroke (the surgical instrument 2500 may transition from the articulation mode to the firing mode via the transmission 2506. When in the firing mode, the control circuit 2510 can monitor the articulation position of the end effector 2502 par 0237) ; an articulation lock (2810) configured to hold said articulation member (230, 2820) in place when said articulation member is not being translated by said firing member (220), wherein the translation of said articulation member (230,2820) unlocks said articulation lock (2810); a motor control circuit (2508, 2510) in communication with said electric motor (2504); and a force sensor (articulation sensor par 0204) in communication with said motor control circuit, wherein said force sensor is configured to detect force within said articulation member (the controller operably coupled to the articulation sensor arrangement is configured additionally to translate or calculate the angular position of the end effector 2300 from the unique position signal par 0205), and wherein said motor control circuit is configured to assess whether said articulation member is operably coupled with said firing member based on data received from said force sensor. Note: while it is not expressly disclose the above function, the controller is capable of assessing whether said articulation member is operably coupled with said firing member based on data received from said force sensor because the invention is identical to the prior art and based on the prior art disclosure.
With regard to claim 8, Shelton discloses the surgical, wherein said motor control circuit is configured to prevent said electric motor from translating said firing member through said staple firing stroke if said motor control circuit determines that said articulation member is operably coupled to said firing member (the surgical instrument 2500 to maintain a dynamic hold or resistance condition with regard to the articulation or rotation of the end effector 2502 and shaft, while allowing the firing of the firing member par. 0233) indicating the inclusion of function, wherein said motor control circuit is configured to prevent said electric motor from translating said firing member through said staple firing stroke if said motor control circuit determines that said articulation member is operably coupled to said firing member.
With regard to claim 11, Shelton discloses the surgical instrument, wherein said force sensor comprises a transducer (par. 0607, line 20).  
With regard to claim 12, Shelton discloses the surgical instrument, wherein said force sensor (articulation sensor) comprises a current sensor (par.0183) configured to measure an electrical current to said electric motor.  
With regard to claim 13, Shelton discloses the surgical instrument, further comprising a second force sensor in communication with said motor control circuit (The control circuit 2510 may be in communication with one or more sensors 2538 par. 0183) (force may be determined by positioning a strain gauge on the drive member 120 (FIG. 2 par. 0178), wherein said second force sensor is configured to detect force within said firing member, and wherein said motor control circuit is configured to assess whether said articulation member is operably coupled with said firing member based on data received from said force sensor and said second force sensor. Note: these functions are inclusive in the operation the Shelton’s surgical instrument base on the similarity of instruments and based on the functions of Shelton’s surgical instrument disclosed in the disclosure.
 With regard to claim 14, Shelton discloses a surgical instrument (20, 2500), comprising: a handle (16); a shaft (260) extending from said handle; an end effector (2502) comprising a staple cartridge (2518) including staples (2505) removably stored therein; an articulation joint (2270) rotatably connecting said end effector to said shaft; a staple firing drive (motor par. 0239) comprising an electric motor and a translatable firing member (172, 220);  an articulation drive (230) comprising an articulation member (230, 2820) engaged with said end effector (2300), wherein said surgical instrument (200, 2500) is shiftable between an articulation state and a staple firing state, wherein said articulation member is operably connected to said firing member  (172, 220) when said surgical instrument is in said articulation state, wherein said firing 139 308128917 v1member is translatable in said articulation state to translate said articulation member and rotate said end effector relative (2502) to said shaft (260), wherein said articulation member (230,2820) is operably disconnected from said firing member when said surgical instrument is in said staple firing state, and wherein said firing member is translatable distally when said surgical instrument is in said staple firing state to eject said staples from said staple cartridge during a staple firing stroke (the surgical instrument 2500 may transition from the articulation mode to the firing mode via the transmission 2506. When in the firing mode, the control circuit 2510 can monitor the articulation position of the end effector 2502 par 0237) ; an articulation lock (2810) configured to hold said articulation member (230, 2820) in place when said articulation member is not being translated by said firing member (220), wherein the translation of said articulation member (230,2820) unlocks said articulation lock (2810); a motor control circuit (2508, 2510) in communication with said electric motor (2504); wherein said motor control circuit is configured to evaluate the electric current to said electric motor to assess whether said articulation member is operably coupled with said firing member. and wherein said motor control circuit (100, 700, 800, 2510, 2508) is configured to assess whether said articulation member is operably coupled with said firing member (The control circuit 2510 may determine a control action of the motor 2504, when the motor 2504 is in the disengaged condition, in response to a movement of the articulation member that exceeds the predetermined threshold. The control circuit 2510 may control the movement of the articulation member, wherein controlling the movement of the articulation member comprises engaging the motor 2504 to the hold condition par. 0217). Note: while it is not expressly discussed the above function, the controller is capable of assessing whether said articulation member is operably coupled with said firing member based on data received from said force sensor because the invention is identical to the prior art and based on the prior art disclosure.
 With regard to claim 15, Shelton discloses a surgical instrument (20, 2500), comprising: a handle (16); a shaft (260) extending from said handle; an end effector (2502) comprising a staple cartridge (2518) including staples (2505) removably stored therein; an articulation joint (2270) rotatably connecting said end effector to said shaft; a staple firing drive (motor par. 0239) comprising an electric motor and a translatable firing member (172, 220);  an articulation drive (230) comprising an articulation member (230, 2820) engaged with said end effector (2300), wherein said surgical instrument (200, 2500) is shiftable between an articulation state and a staple firing state, wherein said articulation member is operably connected to said firing member  (172, 220) when said surgical instrument is in said articulation state, wherein said firing member is translatable in said articulation state to translate said articulation member and rotate said end effector relative to said shaft, wherein said articulation member is operably disconnected from said firing member when said surgical instrument is in said staple firing state, and wherein said firing member is translatable distally when said surgical instrument is in said staple firing state to eject said staples from said staple cartridge during a staple firing stroke wherein said firing 139 308128917 v1member is translatable in said articulation state to translate said articulation member and rotate said end effector relative (2502) to said shaft (260), wherein said articulation member (230,2820) is operably disconnected from said firing member when said surgical instrument is in said staple firing state, and wherein said firing member is translatable distally when said surgical instrument is in said staple firing state to eject said staples from said staple cartridge during a staple firing stroke (the surgical instrument 2500 may transition from the articulation mode to the firing mode via the transmission 2506. When in the firing mode, the control circuit 2510 can monitor the articulation position of the end effector 2502 par 0237);  an articulation lock (2810) configured to hold said articulation member (230, 2820) in place when said articulation member is not being translated by said firing member (220), wherein the translation of said articulation member (230,2820) unlocks said articulation lock (2810); a motor control circuit (2508, 2510) in communication with said electric motor (2504); wherein said motor control circuit is configured to evaluate the electric current to said electric motor to assess whether said articulation member is operably coupled with said firing member. and wherein said motor control circuit (100, 700, 800, 2510, 2508) is configured to assess whether said articulation member is operably coupled with said firing member (The control circuit 2510 may determine a control action of the motor 2504, when the motor 2504 is in the disengaged condition, in response to a movement of the articulation member that exceeds the predetermined threshold. The control circuit 2510 may control the movement of the articulation member, wherein controlling the movement of the articulation member comprises engaging the motor 2504 to the hold condition par. 0217). Note: while it is not expressly discussed the above function, the controller is capable of assessing whether said articulation member is operably coupled with said firing member based on data received from sensor because the invention is identical to the prior art and based on the prior art disclosure.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton.
With regard to claim 3, Shelton discloses the surgical instrument, wherein said force sensor comprises a strain gauge mounted (a strain gauge positioned on one or more components of the firing drive system par 0354 and this includes an articulation sensor arrangement that is configured to determine the absolute linear position of the articulation driver 230 and provide a unique position signal corresponding thereto), but silent about being mounted to said articulation member. However, One skilled in the art could mount the force sensor on the articulation member as this is in purview of one skilled in the art. 
It would have been obvious to one having ordinary skill in the art at the time of invention to mount the force sensor on the articulation member as a routine in the art in order to determine the position of the articulation member.
With regard to claim 9, Shelton discloses the surgical instrument, wherein said force sensor comprises a strain gauge mounted to drive member (firing force may be determined by positioning a strain gauge on the drive member 120 (FIG. 2), the firing member 220 (FIG. 2), the firing member 2520, the firing bar 172 (FIG. 2), and/or the I-beam 2514, 178 (FIG. 4) except for mounted on said articulation member. One skilled in the art would know to mount the force sensor on the articulation member to determine angular position.
 Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to mount the force sensor on the articulation member as a routine in the art in order to determine the position of the articulation member.

Allowable Subject Matter
8.	Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose or teach in combination the surgical instrument, further comprising a frame and a first electrical contact mounted to said frame, wherein said first electrical contact is in signal communication with said control system, and wherein said force sensor comprises a second electric contact configured to slide on said first electrical contact when said articulation member is translated to maintain said force sensor in signal communication with said control system.

Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/3/2022